Citation Nr: 1512060	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  07-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include post-traumatic stress disorder (PTSD) and schizophrenia.

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N.M.




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied his claim for service connection for PTSD, among other claims. 

The Veteran testified before the undersigned at a May 2008 hearing at the RO.  A hearing transcript has been associated with the claims file. 

The Board's November 2008 decision reopened the claim for service connection for a psychiatric disability and remanded it for additional development and adjudication.  In July 2010, the Board again remanded the claim for additional development.  After the development was completed, it was returned to the Board.  The Board then issued a March 2012 decision that denied the Veteran's claim for service connection for an acquired psychiatric disability.  

Subsequently, as a result of the holding of the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23 Vet. App. 488 (2010), VA agreed to apply the provisions of 38 C.F.R. § 3.103 to hearings before the Board.  The Veteran was offered a new hearing, which he accepted in September 2013.  The March 2012 decision was vacated in June 2014, and the Veteran was scheduled for a videoconference hearing at the RO before the undersigned Veterans Law Judge in February 2015.  However, he failed to report.  The appeal has been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The electronic record (VBMS) shows that the Veteran submitted a change of address form in November 2014.  This shows that the Veteran now resides in Colorado.  

The Veteran was mailed a notice letter informing him of the date and time for his new hearing in January 2015.  Unfortunately, this letter was mailed to his previous Texas address.  Consequently, he failed to report to his hearing.  As the Veteran did not receive proper notice of his hearing and as he has not withdrawn his hearing request, he should be scheduled for a new hearing, and a notice letter should be mailed to the most recent address of record.  

Furthermore, a February 2015 communication from the Veteran's representative notes that the Veteran is homeless.  Therefore, notice of the hearing should also be provided to the representative.  

The Veteran was denied entitlement to service connection for a back disability in a June 2013 rating decision.  He submitted a notice of disagreement with this decision in June 2013, but he has never been provided with a statement of the case.  The Veteran must be provided with one.  In addition, he has not been notified of the necessity of submitting a substantive appeal for this issue.  Therefore, this issue must be remanded to the RO for the issuance of a statement of the case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing at the appropriate RO.  Notice of this hearing must be sent to his most recent address of record, as well as to his representative.  

2.  The Veteran should be provided with a statement of the case for the issue of entitlement to service connection for a back disability.  This issue should not be returned to the Board unless a timely substantive appeal is then submitted.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




